Opinion of the Court by
Judge Bobertson :
The evidence of the declarations of Hart, concerning the ownership of the corn while it remained in his possession, was competent on well established principles, and the objection to the admission of this evidence was, therefore, properly overruled.
We think, also, the objection to the ruling of the court in allowing the plaintiff, E. B. Wallace, to testify in relation to the matters, as to which the appellant had been examined by his own counsel, was rightly overruled. The appellant was asked on his examination by the appellees to state if he did not buy corn from plaintiffs before Christmas, 1865. It was not responsive to this inquiry for the defendant to prove in his own behalf that he got the corn in controversy from the agent of Hart, under the arrangement alleged in his answer, and as he thus availed himself of the opportunity to testify in support of his own defense the plaintiffs had a right also to testify concerning the same matter according to section 673 of the Civil Code.
It seems to us the evidence which was legitimately before the court sustained the judgment, and the court properly overruled the motion for a new trial.
Wherefore, the judgment is affirmed.